NO. 07-07-0191-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 24, 2007
                          ______________________________

                            CINDY BUCKALEW, APPELLANT

                                             V.

             DEBBIE RANKIN, TRINA WILLIS, INDIVIDUALLY, AND
     AS NEXT FRIEND OF KRISTEN WILLIS AND ALEXIS WILLIS, APPELLEES
                   _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

            NO. 2005-597,640; HONORABLE PAULA LANEHART, JUDGE
                      _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       The parties have filed an agreed motion to remand this appeal to the trial court. No

decision of this Court having been delivered to date, we grant the motion. Accordingly, the

appeal is dismissed and the trial court’s judgment is set aside without regard to the merits

and the appeal is remanded to the trial court for rendition of judgment in accordance with

the agreement of the parties herein. TEX . R. APP. P. 42.1(a)(2)(B). All costs incurred shall
be assessed against the appellees. No motion for rehearing will be entertained and our

mandate will issue forthwith.




                                       Mackey K. Hancock
                                           Justice




                                          2